FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMay 6, 2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 3 Businesses outlined for disposal Appendix 3 Businesses outlined for disposal To comply with EC State Aid requirements the Group agreed to make a series of divestments by the end of 2013: the sale of RBS Insurance, Global Merchant Services and its interest in RBS Sempra Commodities JV. The Group also agreed to dispose of its RBS England and Wales and NatWest Scotland branch-based businesses, along with certain SME and corporate activities across the UK ('UK branch-based businesses'). The disposals of Global Merchant Services and RBS Sempra Commodities JV businesses have now effectively been completed. On 4 August 2010, the Group announced its agreement to sell 318 branches and associated assets and liabilities to Santander UK plc for a premium of £350 million to net assets at closing. The consideration will be paid in cash and is subject to certain closing adjustments. The transaction includes 311 Royal Bank of Scotland branches in England and Wales; seven NatWest branches in Scotland; the retail and SME customer accounts attached to these branches; the Direct SME business; and certain mid-corporate businesses. EC/UK merger control and HMRC clearances were received during Q4 2010. The separation and transfer process is underway, and a joint transition plan is being developed. Preparations for the disposal of RBS Insurance, by way of a trade sale or public flotation targeted for the second half of 2012, continue. External advisors were appointed during Q4 2010 and the process of separation is proceeding on plan. However, the business continues to be managed and reported as a separate core division. The table below shows Total income and Operating profit of RBS Insurance, and the UK branch-based businesses. Total income Operating profit/(loss) before impairments Operating profit/(loss) Q1 2011 FY 2010 Q1 2011 FY 2010 Q1 2011 FY 2010 £m £m £m £m £m £m RBS Insurance (1) 67 67 UK branch-based businesses (2) Total The table below shows the estimated risk-weighted assets, total assets and capital of the businesses identified for disposal. RWAs Total assets Capital 31 March 31 December 31 March 31 December 31 March 31 December £bn £bn £bn £bn £bn £bn RBS Insurance (1) n/m n/m UK branch-based businesses (2) Total Notes: As reported in the 2and Annual Results for the year ended 31 December 2010 and excluding Non-Core business. Estimated capital includes approximately £1.0 billion of goodwill. All data are estimated; notional equity based upon 9% of RWAs. Appendix 3 Businesses outlined for disposal Further estimated information on the UK branch-based business by division is shown in the tables below: Division Total UK Retail UK Corporate Q12011 FY2010 £m £m £m £m Income statement Net interest income 71 Non-interest income 26 37 63 Total income 97 Direct expenses - staff - other Indirect expenses Operating profit before impairment losses 36 92 Impairment losses (1) 21 1 Operating profit 16 Analysis of income by product Loans & advances 35 96 Deposits 26 33 59 Mortgages 31 - 31 Other 5 15 20 76 Total income 97 Net interest margin 4.51% 3.30% 3.69% 3.24% Employee numbers (full time equivalents rounded to the nearest hundred) Division Total UK Retail UK Corporate Global Banking & Markets 31 March 31 December £bn £bn £bn £bn £bn Capital and balance sheet Total third party assets - Loans and advances to customers (gross) - Customer deposits - Derivative assets - - n/a Derivative liabilities - - n/a Risk elements in lending - Loan:deposit ratio 77% 95% - 88% 86% Risk-weighted assets - Note: Q1 2011 impairment losses benefited from £54 million of latent and other provision releases. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
